Exhibit 10.30

 

February 4, 2005

 

Mr. Nick H. Varsam

832 Castle Pines Drive

Ballwin, MO 63021

 

Dear Nick:

 

This is to confirm your resignation, effective as of the date of this letter,
from your employment with Huttig Building Products, Inc. (the “Company”) as its
Vice President – General Counsel and Secretary, from all positions as an
employee, officer and director of any direct or indirect subsidiary of the
company and from all capacities as member of the plan administration committee
or trustee of any of the Company’s or its unions’ benefit plans. In accordance
with our prior discussions, you will be entitled to the following (subject to
all applicable tax withholdings):

 

  (a) You will be entitled to receive payment in full promptly after the date of
this letter of (i) any accrued but unpaid salary and payment for any accrued
vacation, (ii) reimbursement for any previously unreimbursed Company-related
business expenses (subject to presentation of adequate supporting documentation
therefor and compliance with other Company policies regarding expense
reimbursement), and (iii) the entire balance of your EVA bank account under the
Company’s EVA Incentive Compensation Plan, after crediting of EVA bonus earned
during 2004.

 

  (b) During the period beginning on the date of this letter and ending February
4, 2006 (the “Severance Period”), you will be entitled to receive severance pay
in the form of salary continuation, at a rate equal to your current rate of base
salary, payable in accordance with the Company’s regular payroll practices. In
addition, you will be entitled to continue to participate in the Company’s
health, life and disability insurance plans, and the Company will pay the
portion of the plan costs that the Company would pay if you continued to be an
active employee, until the earliest of (i) the expiration of the Severance
Period or (ii) the date you commence other employment.

 

  (c)

Except as provided in (a) above, or as may otherwise be approved by the
Management Organization and Compensation Committee (the “Committee”) or the
Board of Directors of the Company, all of your compensation and benefits, to the
extent accrued and vested through but not after the date of this letter, under
the Company’s benefit plans and programs shall be paid to you in accordance with
the terms of such plans and programs. Without limiting the generality of the
foregoing, (i) subject to the approval of the Committee, your vested stock
options will expire one year after the date of this letter, and otherwise in
accordance with the terms of the 1999 Stock Incentive Plan and the Amended and
Restated 2001 Stock Incentive Plan; provided, however, that the Company will
seek the approval of the Committee of the vesting of shares of restricted stock
and stock options that were not vested as of the date of this letter; and (ii)
you will be entitled to continued use of a company car, cell phone



--------------------------------------------------------------------------------

 

and laptop computer until the earliest of (A) the expiration of the Severance
Period, (B) the date you commence other employment or (C) your relocation from
the St. Louis, Missouri area, at which time your right to use such property
shall terminate and you will be responsible for returning such property to the
Company.

 

  (d) It is expressly understood, acknowledged and agreed that all compensation
described in paragraphs (b) and (c) above shall be subject to the duty to use
your reasonable efforts to mitigate damages by seeking other employment and
shall be offset by any compensation which you receive from such other employment
or which you could have received with reasonable efforts. Upon employment you
shall notify the Company of such and of the compensation terms related thereto.

 

In consideration for the payments and benefits that will be provided to you
under this Agreement, on behalf of yourself and your dependents, heirs,
administrators, representatives, trustees, beneficiaries, executors, successors,
assigns and any other person or entity, you hereby unconditionally release and
forever discharge the Company and its agents, officers, directors, employees,
parents, attorneys, subsidiaries, divisions, affiliates, predecessors,
successors and assigns, all their respective employee benefit plans and their
administrators, trustees and other fiduciaries (severally and collectively
called the “Released Parties”) from any and all manner of claims, demands,
debts, rights, disputes, judgments, agreements, losses, costs, damages and
liabilities of any kind whatsoever, in law or in equity, whether known or
unknown, that you or any person or entity acting for you now has or hereafter
may have against any of the Released Parties for any acts, circumstances,
omissions, or events up to and including the date hereof, it being your
intention to effect a general release of all claims. This general release
includes, without in any way limiting the generality of the foregoing, all
claims or causes of action arising out of or relating to your employment or
termination of employment with the Company; and any claims arising from any
alleged violation by any of the Released Parties of any federal, state or local
statutes, ordinances, rules, Executive Orders or regulations, including, but not
limited to, any of the following, as amended: Title VII of the Civil Rights Act
of 1964, the Rehabilitation Act of 1973, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, the Civil Rights Act of
1991, and the Age Discrimination in Employment Act, and every other source of
legal rights and obligations which may be waived and/or released; provided,
however that the foregoing release shall not adversely affect your rights under
this letter.

 

You acknowledge that you have been given no less than twenty-one (21) days to
consider this letter agreement, or that you have waived such period, before
executing it. You further acknowledge that you may revoke this Agreement for a
period of seven (7) days from the date you execute it (the “Revocation Period”),
by notifying in writing Dianne E. Muccigrosso, Assistant General Counsel, Huttig
Building Products, Inc., 555 Maryville University Drive, St. Louis, MO 63141. In
the event you revoke this agreement during the Revocation Period, this agreement
shall be null and void in its entirety and all of the Company’s obligations
hereunder shall cease immediately.

 

Except as directed by the Board of Directors of the Company or as may be
required by law, you shall keep confidential and shall not divulge to any other
person or entity at any time any of the business secrets or other confidential
information regarding the Company and its affiliates, except to the extent that
such information has become public knowledge through no fault of yours.
Consistent with the Company’s policy, you acknowledge that all papers, books and
records of every kind and description relating to the business and affairs of
the Company and its affiliates, whether or not prepared by you, other than your
personal notes, shall remain



--------------------------------------------------------------------------------

the sole and exclusive property of the Company, and you shall return them to the
Company promptly after the date of this letter.

 

You agree that you will not make, publish or disseminate any derogatory
statements or comments, whether orally or in writing, about the Company or its
officers or directors, or take any action that a reasonable person would expect,
directly or indirectly, to impair the goodwill, business reputation or good name
of any of them. The Company agrees that none of its officers or directors will
make, publish, or disseminate any derogatory statements or comments, whether
orally or in writing, about you, or take any action that a reasonable person
would expect, directly or indirectly to impair your professional or personal
reputation or good name.

 

In addition, during the Severance Period, you will, if requested by the Company
from time to time, cooperate with the Company and its representatives and answer
questions with regard to the business, management and legal matters of the
Company; provided, that the Company shall take reasonable measures to ensure
that such obligations do not materially interfere with any employment
opportunities or responsibilities you may have during such Severance Period.
Finally, you agree to cooperate with the Company in any pending litigation or
other proceedings involving the Company or any of its affiliates, provided that
the Company reimburses you for any reasonable expenses incurred by you in so
cooperating. Such cooperation shall include, but not be limited to, testifying
on the Company’s behalf at depositions, before administrative or regulatory
bodies or in court or arbitration or similar proceedings. Notwithstanding the
foregoing, the Company hereby acknowledges that any such cooperation you may
provide hereunder will be personal in nature and not deemed to be the rendering
of legal advice or any other form of consulting services to the Company or any
of its representatives.

 

This agreement shall be governed by the laws of the State of Missouri, other
than the conflict of laws provisions thereof.

 

This letter agreement constitutes the entire understanding of the parties with
respect to its subject matter, supersedes all prior agreements and
understandings with respect to such subject matter, and may be terminated or
amended only by a writing signed by all of the parties to this Agreement.

 

 

HUTTIG BUILDING PRODUCTS, INC., By:       /s/ MICHAEL A. LUPO         Michael A.
Lupo         President and Chief Executive Officer

 

Agreed to and accepted by:

    /s/    NICK H. VARSAM

--------------------------------------------------------------------------------

Nick H. Varsam

 

 

 

 